Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This non-final Office action is responsive to Applicants’ application filed on 03/17/2020.  Claims 1-10 are presented for examination and are rejected for the reasons indicated herein below.     



Claim Objections
2.	Claim 4 is objected to because of the following informalities: 
Claim 4, line 1 recites “The method according to claim 4” it should be changed to “The method according to claim 3 [[4]]”. Appropriate correction is required.



Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubera Sascha et al. “Control of Switching Frequency for Modular Multilevel Converters by a Variable Hysteresis Band Modulation” 2016.
Regarding claim 1, Kubera Sascha et al. (e.g. see Figs. 1-7) discloses “A method for controlling a converter having a plurality of switching modules, each of the switching modules having controllably interruptible semiconductor switches and an energy store (e.g. see Figs. 1), which comprises the steps of: regulating a switching frequency of the switching modules in consideration of at least one integral limiting value (e.g. see Figs. 2-5, also see the paragraphs under Figs. 2 and 3), wherein the at least one integral limiting value is variably determined over time, in accordance with energy store voltages of the switching modules (e.g. see Figs. 2-5, also see the paragraphs under Figs. 2 and 3 and the paragraphs under Fig. 5)”.

Regarding claim 2, Kubera Sascha et al. (e.g. see Figs. 1-7) discloses “wherein by reference to an evaluation of the energy store voltages, a symmetrization thereof is executed by means of additional switching operations (e.g. see Figs. 2 and 5, also see the paragraph under “modular multilevel converter” “the six converter arms are well balanced against each other by a suitable circuit current or energy balancing control”, also see the paragraphs under Fig. 3)”.

Regarding claim 3, Kubera Sascha et al. (e.g. see Figs. 1-7) discloses “which further comprises: determining a voltage difference of the energy storage voltages (e.g. see Figs. 2-5, also see the paragraph under “modular multilevel converter” “the six converter arms are well balanced against each other by a suitable circuit current or energy balancing control”, also see the paragraphs under Figs.2-5); and comparing the voltage difference with a differential limiting value and, if the voltage difference exceeds the differential limiting value, reducing the at least one integral limiting value for switching frequency control (e.g. see Figs. 2-5, also see the paragraph under “modular multilevel converter”, also see the paragraphs under Figs.2-5)”.

Regarding claim 4, Kubera Sascha et al. (e.g. see Figs. 1-7) discloses “which further comprises executing the switching frequency control by means of a frequency droop (e.g. see Figs. 2-5, also see the paragraphs under Figs.2-5)”.

Regarding claim 5, Kubera Sascha et al. (e.g. see Figs. 1-7) discloses “wherein at least a number of the switching modules are switching modules of a first type, and at least a further number of the switching modules are e.g. half-bridge modules, full-bridge modules, etc”, also see the paragraphs under Figs.2-5)”.

Regarding claim 6, Kubera Sascha et al. (e.g. see Figs. 1-7) discloses “wherein, in an operation of the converter assembly, a positive switching module voltage, a negative switching module voltage or a zero voltage is respectively generated on connection terminals of the switching modules of the first type, and a positive switching module voltage or a zero voltage is respectively generated on connection terminals of the switching modules of the second type (e.g. see Figs. 1-5, also see the paragraph under “modular multilevel converter” “e.g. half-bridge modules, full-bridge modules, etc”. This is also an inherent function)”.

Regarding claim 7, Kubera Sascha et al. (e.g. see Figs. 1-7) discloses “which further comprises executing the switching frequency in consideration of the number of the switching modules of the first and second type (e.g. see Figs. 2 and 5)”.

Regarding claim 8, Kubera Sascha et al. (e.g. see Figs. 1-7) discloses “which further comprises controlling the switching modules of a converter arm with a modulation factor greater than one (e.g. see Figs. 1-5, also see the paragraph under “modular multilevel converter”, and the paragraphs under Figs.2-5)”.


Regarding claim 9, Kubera Sascha et al. (e.g. see Figs. 1-7) discloses “wherein, for switching frequency control, determining an average switching frequency of the switching modules, and filtering the average switching frequency by means of a moving average filter (e.g. see Figs. 2 and 5)”.

Regarding claim 10, Kubera Sascha et al. (e.g. see Figs. 1-7) discloses “A converter for medium-voltage applications and high-voltage applications, the converter comprising: a plurality of switching modules each having controllably interruptible semiconductor switches and an energy store (e.g. see Figs. 1); and a controller for controlling the converter, said controller configured to regulate a switching frequency of said switching modules in consideration of at least one integral limiting value (e.g. see Figs. 2-5, also see the paragraphs under Figs. 2 and 3 and the paragraphs under Fig. 5), wherein the at least one integral limiting value is variably determined over time, in accordance with energy store voltages of said switching modules (e.g. see Figs. 2-5, also see the paragraphs under Figs. 2 and 3 and the paragraphs under Fig. 5)”.




Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892. 

(Also see Siemens AG (WO 2018/099552 A1) discloses all the limitations of at least independent claims 1 and 10 (e.g. see at least Figs. 1-4)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839